DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US 2005/0110867).
Claims 10 and 12 (Cancelled).
Claims 1, 8 and 13, Schulz (US 2005/0110867)  teaches  a computing system, a method and a medium comprising: 
determining, by an electronic device, a non-verbal characteristic of a communication of a first user intended for a second user at a remote location; (Schulz, Fig. 1 shows each participant can convey a physical presence to others and vice versa, [0034-0038]. Here physical presence includes gesture, facial expression, physical movement);
determining a characteristic of the second user, wherein the characteristic of the second user , (Schulz,Application No. 16/076,871 Amendment dated February 4, 2022 Reply to Final Office Action dated November 5, 2021[0059]: the gesture determination system may include a gesture control device operable to track physical movements of its corresponding participant, and a gesture interpreter operable to associate the physical movements with the state of mind) comprises at least one of: cultural, demographic, professional and emotional information; Page 3 of 11TELEPRESENCE DEVICE ACTION SELECTION (Schulz,Application No. 16/076,871 Amendment dated February 4, 2022 Reply to Final Office Action dated November 5, 2021 [0059-0060]: This expression mimics a tendency of a person to indignantly or angrily withdraw from a conversation. This motion is reflected in the extreme movement of the screen 214 away from the conversation, and a possible raising of the screen in a vertical direction away from the base 202).
translating the non-verbal characteristic based on the characteristic of the second user; (Schulz, [0050-0060]: non-verbal communication, i.e., facial expression, gesture, physical movement, etc… expressing or translating into the state of mind.  Or [0041]: physical cue expressing/translating into the emotional state of participants. Also see Figs. 3-7);
selecting a delivery action (Schulz, [0066]: to convey command to the robot arm(s) 206, 210, so that the robotic unit 110 moves in) based on the translation of the non-verbal characteristic to the second user and device capabilities of the telepresence device; (Schulz, [0053-0054]: the robotic unit 110 is capable of moving in a way that reflects and demonstrates a gesture of the remote participant 106, whereby a state of mind of the remote participant 106 is non-verbally expressed to participants at the conference location 102 in an intuitive, non-intrusive, convenient fashion); and 
(Schulz: [0066] In FIG. 9, a robot arm driver 904 is operable to convey commands to the robot arm(s) 206, 210, so that the robotic unit 110 moves in), wherein the selected delivery action comprises at least one of: a movement of a robotic body part of the telepresence robot, (Schulz, [0017]: the robot arm may be operable to move the video screen and camera in three dimensions) an audio volume selection for the telepresence robot, a physical location movement of the telepresence robot, a movement of a display of the telepresence robot, (Schulz, Fig. 4 and [0056]: the arms 206 and 210 of the robotic unit 110 are moved at the joints 204, 208, and 212 so that the robotic unit 110, particularly including the screen 214, are leaning forward), and a change to an image on a display of the telepresence robot  (a facial expression… on the screen 214, [0060]).

Claim 2. (Currently Amended) The computing system of claim 1, wherein the device capabilities include a movement speed capability, a movement type capability, or both.  (See the independent claims or Schulz, [0053-0054]:
Claim 3. (Original) The computing system of claim 1, wherein determining the characteristic of the second user comprises determining the characteristic based on at least one of related to thePage 2 of 11TELEPRESENCE DEVICE ACTION SELECTION Application No. 16/076,871Amendment dated February 4, 2022 Reply to Final Office Action dated November 5, 2021second user: movement analysis (participant 106’s body motion or any motion, 0077, 0083, 0084]), eye gaze direction, eye contact, head 
Claim 4. (Original) The computing system of claim 1, wherein the processor is further to select the delivery action to mask or escalating the non-verbal characteristic.  (Schulz: Figs. 3-7 wherein  FIG. 3 reflecting a neutral expression. FIG. 4 an expression of strong interest. FIG. 5 is an undecided expression. FIG. 6 an expression of depressed reservation. FIG. 7 is a reflecting an expression of angry reservation).
Claim 5. (Original) The computing system of claim 1, wherein the selected delivery action relates to at least one of movement, gesture, vocal tone, vocal loudness, eye gaze, and laughter.  (See the independent claims).
Claim 6. (Original) The computing system of claim 1, wherein the processor is further to: determine a characteristic of a third user to receive the communication from a second telepresence device; select a second delivery action for the second telepresence device based on a translation of the non-verbal characteristic to the third user based on the characteristic of the third user; and transmit information about the selected second delivery action to the second telepresence device to cause the second telepresence device to perform the second delivery action.  (Fig. 1 shows multiple participants in a conference call where each participant can convey a physical presence to others and vice versa, [0034-0038]. Here physical presence includes gesture, facial expression, physical movement).

Claim 9. (Original) The method of claim 8, further comprising: determining a response of the second user; and utilizing the determined response information to translate a subsequent communication to the second user.  (Schulz: [0060]: it should be apparent that many more emotions, expressions, and states of mind may be expressed using the robotic unit 110. For example, the screen 214 may be made to "nod" agreement by rotating in a vertical direction about the third joint 212, or, similarly, may shake side-to-side to indicate disagreement).
Claim 11. (Original) The method of claim 8, wherein determining the non-verbal characteristic comprises determining an emotional state of the first user. (See the independent claims.  Or  it should be apparent that many more emotions, expressions, and states of mind may be expressed using the robotic unit 110, [0060]). 
 
Claim 14. (Original) The machine-readable non-transitory storage medium of claim 13, wherein the non-linguistic aspect comprises an emotion associated with the communication.  (See the independent claims.  Or nodding as an approval/disapproval, a shaking or nodding of the head, [0050, 0060]). 


Claim 16. (Previously Presented). The machine-readable non-transitory storage medium of claim 13, wherein the non-verbal characteristic is a gesture.  (See independent claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Kaps et al. (US 2015/0348591) OR Yokoo et al (US 6,449,518).



Kaps, [0276], teaches “multiple sources of information for example associated with different users or pieces of equipment may be utilized to detect or confirm the event. In one or more embodiments, an event may be detected when no motion is detected and other sensor data indicates a potential event, for example when a child is in a hot car and no movement is detected with a motion sensor coupled with the child. Events may also be prioritized so that if multiple events are detected, the highest priority event may be processed or otherwise published or transmitted first”.

Yokoo teaches “FIG. 11, when the internal status satisfies plural action ignition conditions, the action corresponding to one of them is randomly selected, and the electronic pet is made to take the action. Besides, for example, priorities may be assigned to the actions so that the action having the highest priority is taken. Col. 13, l. 11-16”.

				Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651